DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/01/2020; 08/25/2020; and 02/17/2021 were filed after the mailing date of the application on 07/01/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heating member of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a heating member in claim 15; the heating member is disclosed as an electrothermal heater (see paragraph [0098]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.






Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (4,551,159) in view of Gudnason (US 2012/0000217 A1).


Regarding Claim 9: Goldstein teaches an icemaking system (Figure 1, title) comprising: a refrigerant circuit (see Figure 1, loop with refrigerant going through compressor 32, Column 4, lines 24-29) that executes a vapor compression refrigeration cycle (Column 4, lines 24-29); a circulation circuit (loop with pump 14) that circulates solution (brine mixture, Column 3, lines 67-68 to Column 4, lines 1-17) as a cooling target of the refrigerant circuit (Column 4, lines 24-29); wherein the circulation circuit (loop with pump 14) comprises a solution flow path (line into 16) of: an ice generator (10); a solution tank (22 and 23) that stores the solution (Column 4, lines 9-17); and a pump (14) that pressure feeds the solution to the solution flow path (line into 16), the refrigerant circuit (Column 4, lines 24-29) comprises: an evaporator (12) of the ice generator (10); a compressor (32); a condenser (30); and an expansion valve (valve seen in Figure 1 between 10 and 30).
Goldstein fails to teach a control device that controls refrigerant evaporation temperature at the refrigerant circuit, the control device comprises a central processing unit (CPU) that causes evaporation temperature at the evaporator to decrease as solute concentration of the solution increases.
Gudnason further teaches an expansion valve (196), a control device (170) that controls refrigerant evaporation temperature at a refrigerant circuit (paragraph [0066], lines 1-12), the control device (170) comprises a central processing unit (CPU, paragraph [0067], lines 1-5) that causes evaporation temperature (via sensors 542) at an evaporator (470/570) to decrease as solute concentration of the solution increases (paragraphs [0099]-[0101]).

 
 
Regarding Claim 14: Goldstein modified supra further teaches wherein the CPU (170 of Gudnason) : executes a reliability priority mode of prioritizing freezing prevention rather than icemaking capacity when a measurement value of the solute concentration is less than a second threshold (amount of gel-ice thickness, via sensor 542 of Gudnason, paragraph [0101], lines 1-10); and executes a capacity priority mode of prioritizing icemaking capacity rather than freezing prevention when the measurement value of the solute concentration is equal to or more than the second threshold (amount of gel-ice thickness, via sensor 542 of Gudnason, paragraph [0101], lines 1-10). 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (4,551,159) in view of Gudnason (US 2012/0000217 A1), as applied to claim 9 above, and further in view of Ogoshi et al. (US 2009/0266106 A1), hereafter referred to as “Ogoshi.”

Regarding Claim 10: Goldstein modified supra fails to teach wherein the CPU: calculates target evaporation temperature based on a correlation between the solute concentration and the refrigerant evaporation temperature, wherein the correlation is defined such that a temperature difference between freezing temperature of the solution and the refrigerant evaporation temperature increases as the solute concentration increases, and adjusts the evaporation temperature at the evaporator to reach the target evaporation temperature thus calculated. 
Ogoshi teaches wherein a CPU: calculates target evaporation temperature based on a correlation between a solute concentration and a refrigerant evaporation temperature (see Figures 11-15), wherein the correlation is defined such that a temperature difference between freezing temperature of a solution and the refrigerant evaporation temperature increases as the solute concentration increases (see Figure Figures 11-15, paragraph [0216], lines 1-5), and adjusts the evaporation temperature at an evaporator (81, 91, 94, or 95) to reach the target evaporation temperature thus calculated (via controller 30/control unit). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the CPU: calculates target evaporation temperature based on a correlation between the solute concentration and the refrigerant evaporation temperature, wherein the correlation is defined such that a temperature difference between freezing temperature of the solution and the refrigerant evaporation temperature increases as the solute concentration increases, and adjusts the evaporation temperature at the evaporator to reach the target evaporation temperature thus calculated to the structure of Goldstein modified supra as taught by 

Regarding Claim 11: Goldstein further teaches  wherein the ice generator (10) is configured by a double pipe icemaker (12 within 10) comprising an inner pipe (12) and an outer pipe (10). 
Goldstein modified supra fails to teach the correlation includes: a first correlation for when the inner pipe has adjusted inner surface roughness; and a second correlation for when the inner pipe has unadjusted inner surface roughness. 
Gudnason teaches a correlation includes: a first correlation for when an inner pipe (paragraph [0077], lines 23-35) has adjusted inner surface roughness (paragraph [0077], lines 23-35); and a second correlation for when the inner pipe (paragraph [0077], lines 23-35) has unadjusted inner surface roughness (paragraph [0077], lines 23-35).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the correlation includes: a first correlation for when the inner pipe has adjusted inner surface roughness; and a second correlation for when the inner pipe has unadjusted inner surface roughness to the structure of Goldstein modified supra as taught by Gudnason in order to advantageously control the ice-fraction formation (see paragraph [0077], lines 23-35 Gudnason). 

Regarding Claim 12: Goldstein modified supra fails to teach wherein the CPU: adjusts the evaporation temperature at the evaporator based on the first correlation when the ice generator has adjusted inner surface roughness; and adjusts the evaporation temperature at the evaporator based on the second correlation when the ice generator has unadjusted inner surface roughness. 
Gudnason teaches wherein a CPU (170, paragraph [0067], lines 1-5): adjusts an evaporation temperature (paragraph [0077], lines 1-35; paragraph 0067, lines 14-27) at the evaporator based on the first correlation when an ice generator (140) has adjusted inner surface roughness (paragraph [0077], lines 1-35; paragraph 0067, lines 14-27); and adjusts the evaporation temperature at the evaporator based on the second correlation when the ice generator (140) has unadjusted inner surface roughness (paragraph [0077], lines 1-35; paragraph 0067, lines 14-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the CPU: adjusts the evaporation temperature at the evaporator based on the first correlation when the ice generator has adjusted inner surface roughness; and adjusts the evaporation temperature at the evaporator based on the second correlation when the ice generator has unadjusted inner surface roughness to the structure of Goldstein modified supra as taught by Gudnason in order to advantageously provide control the ice-fraction formation (see paragraph [0077], lines 23-35 Gudnason).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (4,551,159) in view of Gudnason (US 2012/0000217 A1), as applied to claim 9 above, and further in view of Takenaka (JP 06-307684 A, translation provided by IDS).

Regarding Claim 13: Goldstein modified supra fails wherein the CPU outputs alarm information for warning a user that the solute concentration has a measurement value less than a first threshold. 
Takenaka teaches wherein a CPU (13) outputs alarm information for warning a user (via alarm lamp 14, paragraph [0015]) that a solute concentration (liquid mix in 1) has a measurement value less than a first threshold (paragraph [0024]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the CPU outputs alarm information for warning a user that the solute concentration has a measurement value less than a first threshold to the structure of Goldstein modified supra as taught by Takenaka in order to advantageously alert the user/operator of low levels to prevent system failure (see Takenaka, paragraph [0024]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (4,551,159) in view of Gudnason (US 2012/0000217 A1), as applied to claim 9 above, and further in view of Ogoshi et al. (US 2009/0266106 A1), hereafter referred to as “Ogoshi,” Wakatsuki et al. (US 2008/0216490 A1), hereafter referred to as “Wakatsuki.”

Regarding Claim 15: Goldstein modified supra fails to teach wherein the evaporation temperature at the evaporator is adjusted by: adjusting a frequency of the compressor of an inverter type, adjusting at least one of a full load or unload period and an unload percentage of the compressor of an unload type, adjusting an opening degree of the expansion valve, adjusting rotational speed of a fan, adjusting output of a heating member that heats a flow-in pipe of the evaporator, and adjusting a flow rate of the solution. 
Ogoshi teaches wherein an evaporation temperature at an evaporator is adjusted by: adjusting a frequency of a compressor of an inverter type (paragraph [0331], lines 1-15), adjusting at least one of a full load or unload period and an unload percentage of the compressor of an unload type (101, paragraph [0341], lines 1-10), adjusting an opening degree of the expansion valve (paragraph [0316], lines 1-3), and adjusting a flow rate of the solution (via flow control valves, paragraph [0262], lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the evaporation temperature at the evaporator is adjusted by: adjusting a frequency of the compressor of an inverter type, adjusting at least one of a full load or unload period and an unload percentage of the compressor of an unload type, adjusting an opening degree of the expansion valve, and adjusting a flow rate of the solution to the structure of Goldstein modified supra as taught by Ogoshi in order to advantageously keep the slurry content stable (see paragraph [0017], lines Ogoshi).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided adjusting rotational speed of a fan, adjusting output of a heating member that heats a flow-in pipe of the evaporator to the structure of Goldstein modified supra as taught by Wakatsuki in order to advantageously deice the evaporator (see Wakatsuki, paragraph [0049], lines 1-11). 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldstein (4,551,159).

 Regarding Claim 16: Goldstein teaches a method of controlling evaporation temperature (see Figure 2) at an evaporator of an ice generator (10), where the evaporator (12) in a refrigerant circuit (loop with 32) executes a vapor compression refrigeration cycle (Column 4, lines 24-29) having solution as a cooling target (brine mixture), the method comprising: calculating target evaporation temperature (see Figure 2) based on a correlation between solute temperature and a refrigerant evaporation temperature (see Figure 2), wherein the correlation is defined such that an icemaking amount increases as the solution has higher solute concentration (see Figure 2); and adjusting the evaporation temperature at the evaporator to reach the target evaporation temperature thus calculated (Column 4, lines 51-68 to Column 5, lines 1-11).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Menin (US 6,305,189 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        

/KIRSTIN U OSWALD/Examiner, Art Unit 3763